Citation Nr: 1105839	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  04-41 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory 
disease.

2.  Entitlement to service connection for abdominal cramps and 
vomiting.

3.  Entitlement to service connection for residuals of a 
hysterectomy secondary to pelvic inflammatory disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from November 
1974 to May 1975, and then evidently served in the United States 
Army Reserve until 1978.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from June 2004 and January 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In August 2006, the appellant testified during a personal hearing 
at the RO.  In April 2009, she testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  Transcripts of 
both hearings are of record.  In June 2009, the Board remanded 
the case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2009, the Board remanded the issues on appeal for 
additional development.  Thereafter, the AMC/RO made additional 
records requests and ordered a VA examination.  

In its Remand, the Board directed that a VA gynecologist should 
determine the etiology of the Veteran's claimed pelvic 
inflammatory disease, abdominal cramps and vomiting, and 
hysterectomy due to pelvic inflammatory disease, respectively.  
Unfortunately, the language of the remand was not a model of 
clarity.  That lack of clarity may have led a VA examiner in May 
2009 to misinterpret the Board's instructions.

Therefore, in order to fulfill VA's duty to assist the appellant, 
this case is REMANDED for the following action: 

1.  The RO/AMC should obtain any additional 
pertinent records identified by her.  The 
Board is particularly interested in 
identifying any medical records which would 
link any of the claimed disorders, to include 
chronic residuals thereof, to the Veteran's 
active duty service.  If any records are 
unavailable, the appellant and her 
representative should be so notified in 
writing.  

2.  The Veteran's claims files must then be 
forwarded for review by the VA gynecologist 
who prepared the December 2009 report, or to 
another physician who is board certified in 
gynecology.  The reviewing gynecologist is 
hereby notified that at an April 1974 service 
entrance examination the appellant was noted 
to have undergone a caesarean section in 
August 1969, and a unilateral oophorectomy in 
November 1973.  On examination in April 1974, 
a midline abdominal scar was noted.  No 
chronic gynecological disorder was diagnosed.

While on active duty in January 1975 the 
appellant was hospitalized and treated for 
pelvic inflammatory disease.  

Post service, private medical records reflect 
the appellant's complaints of, and treatment 
for, a history of irregular menstrual cycles.  
In January 1994, a uterine fibroid was noted.  
In September 2001, she was noted to have 
heavy bleeding and fibroid tumors.  In 
October 2001, the clinical assessment was 
menometrorrhagia and chronic anemia secondary 
to a large fibroid uterus.  In December 2001, 
the appellant underwent a hysterectomy and 
lysis of adhesions for treatment of the 
fibroids and anemia.  

According to a November 2004 signed statement 
from Linda D. Bradley, M.D., the appellant's 
final pathology was consistent with 
leiomyomas and adenomyosis as well as mild 
chronic salpingitis.  

In an October 2007 signed statement, a VA 
physician assistant noted her review of the 
appellant's active duty medical records, 
including the hospitalization for pelvic 
inflammatory disease.  It was noted that the 
appellant subsequently developed adhesions 
and, as a result of the adhesions, had 
chronic pelvic pain.  The record review also 
showed bouts of dysmenorrhea with irregular 
bleeding.  

In light of the foregoing history, the 
reviewing gynecologist must opine whether it 
is at least as likely as not that the 
appellant's in-service treatment for pelvic 
inflammatory disease was the prodromal sign 
of a chronic gynecological disorder that 
ultimately led to her postservice 
hysterectomy.  

Is it at least as likely as not that any 
gynecological disorder that existed prior to 
service was permanently aggravated beyond its 
natural course while the appellant served on 
active duty. 

A complete written rationale must accompany 
all opinions provided.  If another 
examination is required to provide any 
requested opinion, such an examination must 
be scheduled.  

If the gynecologist can offer an opinion only 
by engaging in speculation, that fact must be 
noted and explained.  In this regard, a 
sufficient rationale and supporting 
explanation must be provided which addresses 
such matters as whether there is inadequate 
factual information, whether the question 
falls within the limits of current medical 
knowledge or scientific development, whether 
the cause of the disorders in question are 
truly unknowable, and whether the question is 
so outside the norm of practice that it is 
really impossible for the examiner to use his 
or her medical expertise and training to 
render an opinion. 

The examiner should provide a copy of his or 
her curriculum vitae with the his or her 
report.

3.  The RO/AMC must notify the Veteran that 
it is her responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655.

In the event that the Veteran does not report 
for any ordered examination, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to her 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was returned 
as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit sought 
is not granted, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


